UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-6852



STEPHEN RAY WESTBERRY,

                  Petitioner - Appellant,

             v.


EARL RICHARD BAZZLE, Warden,

                  Respondent - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Beaufort. R. Bryan Harwell, District Judge.
(9:07-cv-03978-RBH-GCK)


Submitted:    July 31, 2008                 Decided:   August 11, 2008


Before NIEMEYER, TRAXLER, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Stephen Ray Westberry, Appellant Pro Se.   James Anthony Mabry,
Columbia, South Carolina; Donald John Zelenka, Deputy Assistant
Attorney General, SOUTH CAROLINA ATTORNEY GENERAL’S OFFICE,
Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Stephen Ray Westberry seeks to appeal an order of the

magistrate judge in this 28 U.S.C. § 2254 (2000) action.       This

court may exercise jurisdiction only over final orders, 28 U.S.C.

§ 1291 (2000), and certain interlocutory and collateral orders, 28

U.S.C. § 1292 (2000); Fed. R. Civ. P. 54(b); Cohen v. Beneficial

Indus. Loan Corp., 337 U.S. 541 (1949).   The order Westberry seeks

to appeal is not an appealable interlocutory or collateral order.*

Accordingly, we dismiss the appeal for lack of jurisdiction.     We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.

                                                         DISMISSED




     *
      Although Westberry does not specify the date of the order,
the only order on the docket at the time he appealed was the
magistrate judge’s denial of his motion for appointment of counsel.
This order is not immediately appealable. Miller v. Simmons, 814
F.2d 962, 967 (4th Cir. 1987).

                              - 2 -